Mr. Chief Justice Shepard
delivered the opinion of the Court:
The granting of alimony pendente lite is a matter within the sound discretion of the trial court. Appellant contends that upon the decree awarding a divorce in the circuit court of Florida the marriage has been annulled, and that the court exceeded its power in granting the order for alimony.
It is quite true that the court went something further than was necessary in declaring the Florida decree a nullity. That is a matter that can only be determined upon a hearing with evidence relating to the question of jurisdiction.
It appears that the State of Florida requires a residence in that State by a plaintiff in an action for divorce before the court can take jurisdiction of the cause. If the plaintiff was not an actual resident of Florida at the time, and had not been for the length of time required by the statute, the court would have been without jurisdiction to entertain the suit, and its decree would not be binding. Bell v. Bell, 181 U. S. 175, 178, 45 L. ed. 804, 807, 21 Sup. Ct. Rep. 551.
If also, as stated by plaintiff, the matrimonial domicil was in the District of Columbia, and that she had never taken up a residence in the State of Florida, the court would not be bound to give full faith and credit to the Florida decree. Haddock v. Haddock, 201 U. S. 563, 50 L. ed. 867, 26 Sup. Ct. Rep. 525, 5 Ann. Cas. 1.
Under the circumstances alleged, the decree may be regarded with suspicion, and is not necessarily binding upon the court.
The effect of the decree was put in issue by the plaintiff, and is a matter that must be proved by the defendant on final hearing.
Under all these circumstances it cannot be said that the decree was established and that the marriage had been annulled.
The court was, therefore, authorized to grant the order for alimony. Brinkley v. Brinkley, 50 N. Y. 184, 193, 10 Am. Rep. 460; Reifschneider v. Reifschneider, 241 Ill. 92, 100, 89 N. E. 255; Carroll v. Carroll, 68 Mo. App. 190, 193,
*450We perceive no ground for disturbing tbe interlocutory order ( of tbe court, and it is affirmed, with costs.
Tbe cause will be remanded for bearing on tbe question, of tbe jurisdiction of tbe Florida court. Affirmed.